Citation Nr: 1516332	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for an increased rating for left ear hearing loss. In a November 2014 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial and remanded it to the Board for development consistent with that decision.

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's audiometric examination corresponds to no more than a level XI for the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). The Veteran was provided with the relevant notice and information in a May 2009 letter, prior to the initial July 2009 adjudication of the claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service and VA treatment records. The Veteran has not indicated that there are any additional outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the May 2009 and July 2013 VA audiological examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. The May 2009 and July 2013 VA audiological examination reports adequately describe the Veteran's left ear hearing loss. Therefore, the Board finds that the examinations are adequate. See Barr, 
21 Vet. App. at 311.

In April 2013, the Board remanded this claim to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran a new VA examination. The Veteran's most recent treatment records from the VA Medical Center were obtained and associated with the claims file. As indicated above, the Veteran was afforded a VA examination in July 2013. Therefore, the Board finds that there has been substantial compliance with its April 2013 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a November 2013 decision, the Board both denied the claim on appeal and referred a separate claim for service connection for right ear hearing loss to the RO for required adjudication. The Veteran appealed the Board's decision to the Court. Specifically, the Veteran argued to the Court that, were the RO to grant service connection for right ear hearing loss, VA would have to evaluate his bilateral hearing loss via a different methodology than that used in evaluating hearing loss in only one ear. The Veteran contended that the issue of service connection for right ear hearing loss was inextricably intertwined with the issue of an increased rating for left ear hearing loss, and the Board erred by referring the issue of service connection to the RO, rather than either deciding or remanding the issue. In a November 2014 Memorandum decision, the Court found that the Board was correct in referring the issue of service connection for right ear hearing loss. The Court stated that, although the issues of service connection for right ear hearing loss and an increased rating for left ear hearing loss were intertwined, the Board did not have jurisdiction over the issue of service connection for right ear hearing loss because the issue had never been adjudicated by the RO. In a footnote, the Court noted that it had been informed that the RO had, in a December 2013 rating decision, denied service connection for right ear hearing loss. The Court wrote that they would not discuss that decision in their analysis because it was not part of the record of proceeding and because "the one-year appeal period has not lapsed." As the issues of service connection for right ear hearing loss and an increased rating for left ear hearing loss had were intertwined, the Court remanded both claims to allow for their joint adjudication.

In a December 2013 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss. As noted by the Court in the November 2014 Memorandum decision, for the Board to have jurisdiction over a claim, a veteran must file a timely Notice of Disagreement (NOD) within the "one year appeal period" after the RO's issuance of the rating decision denying that claim. The Veteran did not file a NOD, specifically disagreeing with the December 2013 rating decision, within the "one-year appeal period" allowed for the filing of such documents. Therefore, the December 2013 rating decision, denying the Veteran's claim, became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. The Board does not have jurisdiction to consider the Veteran's claim for service connection for right ear hearing loss because the issue is not in appellate status and is not before the Board. Although the Court remanded the claims to allow for the joint adjudication of the Veteran's claims for service connection for right ear hearing loss and an increased rating for left ear hearing loss, the Court acknowledged in its footnote that a joint adjudication would be dependent upon the Board gaining jurisdiction over the issue of service connection by filings of the proper documents before the lapsing of the "one-year appeal period." Therefore, the Board may only consider the issue of left ear hearing loss as it is the only issue over which the Board has jurisdiction by law and regulation. 

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Since the Veteran's right ear is not service connected, a designation of I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2014).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

For the entire increased rating period under appeal, the Veteran essentially contends that his bilateral hearing loss warrants a higher initial rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

After a review of the evidence, the Board finds that the criteria for an increased rating for the Veteran's service-connected left ear hearing loss disability are not met or more nearly approximated for the entire initial rating period under appeal. The Board has applied the criteria used for evaluating hearing loss to the findings from VA hearing evaluations conducted in May 2009 and July 2013, respectively. In doing so, the Board found that neither of the VA audiological examinations included results indicating a level of hearing loss more nearly approximating the criteria for a next higher rating.

The May 2009 VA audiological examination revealed an average 99 decibel loss in the left ear, with a speech recognition score of 96 percent. Entering the average pure tone threshold and speech recognition ability into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is X. 38 C.F.R. § 4.85. Entering both the category designations for each ear, including a numeric designation of I in the right ear, into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

The July 2013 VA audiological examination revealed an average 105 decibel loss in the left ear, with a speech recognition score of 34 percent. Entering the average pure tone threshold and speech recognition ability into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is XI. 38 C.F.R. § 4.85. Entering both the category designations for each ear, including a numeric designation of I in the right ear, into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The May 2009 and July 2013 VA examination reports document the Veteran's difficulty hearing in an occupational setting and in normal conversations when trying to localize sounds. The Board acknowledges the Veteran's statements that his left ear hearing loss disability warrants an increased disability evaluation throughout the appeal period. The Board has considered the Veteran's statements that his hearing loss has worsened and that he has difficulty hearing in virtually all situations. The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing in conversations with others. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, at 310 (2007); 38 C.F.R. § 3.159(a)(2).

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left ear hearing loss disability in relation to the applicable rating criteria. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability. The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence. The Federal Circuit has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the Board finds that there is no probative audiological evidence of record to support an evaluation in excess of 10 percent for the Veteran's left ear hearing loss disability at any time during this appeal period. The preponderance of the evidence is against the Veteran's claim for a higher rating. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for an increased rating for left ear hearing loss. In exceptional cases, an extraschedular rating may be provided.
38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's left ear hearing loss, during the entire increased rating period, the Veteran's hearing loss has been manifested mostly by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's exceptional hearing patterns under the appropriate criteria the Rating Schedule, the degree of disability for that symptomatology is contemplated by the rating schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The only other disability for which the Veteran is currently service-connected is tinnitus, which causes a compensable ringing in his ears. The Board notes the effects of the Veteran's left ear hearing loss disability and tinnitus are fully contemplated by the respective disability ratings already assigned under VA regulations. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the disabilities on appeal, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 
38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for left ear hearing loss is denied. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


